*34The opinion of the court was delivered by
Valentine, J.:
It is claimed in this case that the court below erred in overruling a motion made by the defendant below, plaintiff in error, to quash the summons'and to dismiss the action; and also erred in overruling a motion made by the defendant below, plaintiff in error, to discharge the attachment and to dismiss the action; and also erred in permitting .the plaintiffs below, defendants in error, to amend their undertaking in attachment. It does not appear, however, that any judgment has ever been rendered in the case; nor does it appear that any final order has ever been made therein; nor that any other order has ever been made which may be reviewed by this court before the final judgment in the case has been rendered. From anything appearing in the record brought to this court, the case is still pending undisposed of in the court below. It will therefore, under the authority of the following decisions, be dismissed from this court: Miller v. Noyes, 34 Kas. 13; Snavely v. Buggy Co., 36 id. 106, 112, and the numerous cases there cited; Burch v. Adams, 40 id. 639; Boyd v. Cook, 40 id. 675; Steele v. Newton, 41 id. 512; same case, 21 Pac. Rep. 644; Callen v. Junction City, 41 Kas. 466; same case, 21 Pac. Rep. 647.
The petition in error and case will be dismissed.
All the Justices concurring.

Per Curiam:

The case of Simpson v. Frankenthall, No. 5112, will be dismissed from the supreme court, upon the authority of the case of Simpson v. Rothschild, just decided.